Order filed May 22, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-14-00270-CV
                                  ____________

          BRIAN P. MIN, FEDERAL OFFSHORE, INC. AND MIN
                   TRANSCONTINENTAL, INC., Appellants

                                       V.

                    H & S CRANE SALES, INC., Appellee


                   On Appeal from the 212th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 10-CV-1864

                                    ORDER

      This appeal is from an order signed February 17, 2014. Absent a timely
motion for new trial, motion to modify the judgment, motion to reinstate, or
request for findings of fact and conclusions of law, the notice of appeal was due
March 19, 2014. But the notice of appeal was not filed until April 4, 2014, a date
beyond the time allowed by Rule 26.1, and beyond the fifteen-day grace period
provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617-18 (1997) (construing the predecessor to Rule 26);
Tex. R. App. P. 26.1. On May 1, 2014, appellee filed a motion to dismiss this
appeal asserting the notice of appeal was untimely filed.        Appellants filed a
response and both sides have filed additional replies.

      The record reflects that on March 5, 2014, appellants filed written findings
and the trial court signed them. In light of the hearing record, which establishes
that the findings were submitted in accordance with a previous oral understanding
between the parties and the trial court that written findings would be made,
appellants’ filing of proposed findings is properly construed as a written request
for findings of fact and conclusions of law. Texas courts “have long favored a
common sense application of our procedural rules that serves the purpose of the
rules, rather than a technical application that rigidly promotes form over
substance.” Thota v. Young, 366 S.W.3d 678, 690 (Tex. 2012).

      Because the proposed findings were filed within 20 days after the order was
signed, the appellate timetable was extended and appellant’s notice of appeal was
timely filed. See Tex. R. App. P. 26.1(a) (when appellant has filed a timely request
for findings of fact and conclusion of law, the notice of appeal must be filed within
ninety days after the date the appealable order is signed). For these reasons, we
deny appellee’s motion to dismiss.



                                      PER CURIAM



Panel consists of Justices Boyce, Jamison and Busby.